ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
World Fuel Services (Singapore) PTE, Ltd. )          ASBCA No. 58083
                                              )
Under Contract No. SP0600-05-D-0494          )

APPEARANCES FOR THE APPELLANT:                      Richard J. Vacura, Esq.
                                                    K. Alyse Latour, Esq.
                                                     Morrison & Foerster LLP
                                                     McLean, VA

                                                     Ronald H. Uscher, Esq.
                                                      Peckar & Abramson
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Edward R. Murray, Esq.
                                                     Trial Attorney
                                                     DLA Aviation
                                                     Richmond, VA

                                                    Howard M. Kaufer, Esq.
                                                    Caroline Chien, Esq.
                                                     Trial Attorneys
                                                     DLA Energy
                                                     Fort Belvoir, VA

                                ORDER OF DISMISSAL

       The parties settled this appeal as a result of Board-assisted mediation. Accordingly, the
appeal is dismissed with prejudice.

      Dated: 25 June 2015




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58083, Appeal of World Fuel
Services (Singapore) PTE, Ltd., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2